NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted May 11, 2018* 
                                  Decided May 30, 2018 
                                              
                                          Before 
 
                            DIANE P. WOOD, Chief Judge 
                             
                            DANIEL A. MANION, Circuit Judge 
                             
                            ILANA DIAMOND ROVNER, Circuit Judge 

 
No. 17‐2446 
 
MARY F. MEYERS,                                  Appeal from the United States District 
       Plaintiff‐Appellant,                      Court for the Southern District of Indiana, 
                                                 Indianapolis Division. 
       v.                                         
                                                 No. 1:14‐cv‐00973‐SEB‐DML 
INDIANAPOLIS PUBLIC SCHOOLS                       
BOARD OF SCHOOL COMMISSIONERS                    Sarah Evans Barker, 
OF THE CITY OF INDIANAPOLIS,                     Judge. 
       Defendant‐Appellee.                        
                                        O R D E R 
 
       Mary Meyers, an English as a Second Language teacher, sued the Indianapolis 
Public Schools Board of School Commissioners for employment discrimination after the 
School Board voted to discharge her for insubordination and neglecting her teaching 
duties. She asserted that the School Board discriminated against her based on her 
disability (ankle and back pain) in violation of the Americans with Disabilities Act, 42 
                                                 
            * We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).  
No. 17‐2446                                                                        Page 2 
 
U.S.C. § 12112(a). The district court entered summary judgment for the School Board, 
concluding that a reasonable factfinder could not decide that she was discharged 
because of her disability. We affirm. 
 
       During Meyers’s tenure at Indianapolis Public School 79, the principal and ESL 
coordinator sent emails that Meyers interpreted as being hostile to her disability. The 
principal assigned Meyers to supervise the cafeteria during lunchtime despite her 
objection that she lacked the “physical endurance” to stand for the requisite time. After 
Meyers complained about this assignment, the principal responded skeptically about 
her asserted limitations. Nine months later, the school district’s ESL coordinator 
informed a human resource supervisor of the view of School 79’s principal that Meyers 
was “a pain to work with” and should be reassigned; the ESL coordinator asked why 
principals could not “evaluate these folks out.” The email apparently amused the 
human resources supervisor, who replied “your email was cracking me up.”  
 
       After Meyers transferred to School 105, the human resources supervisor and 
School 105’s principal made light of her disability. The human resources supervisor 
forwarded to School 105’s principal an email from Meyers stating that her colleagues 
had retaliated against her for having disability accommodations. The supervisor 
suggested that the principal meet with Meyers to discuss “working well with others 
[and] … her professionalism.” The following term, ESL students told Meyers that they 
had overheard School 105’s principal criticize her for not meeting her students to take 
them to their tutoring session. As reported by Meyers, the principal said, “[s]he 
[Meyers] should get off her butt and come down here to get these kids. I wish that I 
could just sit on my butt too, but I can’t, I have to work.”  
 
       While Meyers worked at School 105, its principal disciplined her for a variety of 
infractions that ultimately led the school district’s superintendent to recommend to the 
School Board that it fire her for “insubordination” and “neglect of duty.” School 105’s 
principal already had suspended her for calling her students “lazy” and “stupid,” 
recording them on her cell phone during class, and describing the principal as a “bitch” 
to another staff member. The principal also had disciplined Meyers for not requesting a 
substitute teacher to cover a day she took off, reporting late to work on eleven 
occasions, and not completing assigned paperwork on time. The School Board accepted 
the superintendent’s recommendation and discharged Meyers. 
        
No. 17‐2446                                                                             Page 3 
 
       Meyers sued the School Board for firing her because of her disability. In support 
she pointed to four pieces of evidence: (1) the email of School 79’s principal expressing 
doubt about Meyers’s asserted inability to supervise the cafeteria; (2) the ESL 
coordinator’s email exchange with the human resources supervisor about Meyers being 
“a pain to work with”; (3) this supervisor’s email dismissing her retaliation concern; 
and (4) her account that School 105’s principal said that she “should get off her butt” to 
meet her students for tutoring.  
 
       The district court entered summary judgment for the School Board, concluding 
that the first three pieces of evidence did not suggest that the School Board was 
motivated by discriminatory animus when it fired Meyers and that the fourth piece of 
evidence was inadmissible hearsay that could not be used to create a fact question. The 
court further emphasized that the principal of School 79, the human resources 
supervisor, and the ESL coordinator were not “decisionmaker[s] when it came to 
Meyers’s discharge” and therefore their statements did not justify inferring that 
discriminatory animus motivated her firing. 
        
       Our standard of review is de novo, and we construe all facts in the light most 
favorable to Meyers, the non‐moving party. Austin v. Walgreen Co., 885 F.3d 1085, 1087 
(7th Cir. 2018). 
        
       On appeal Meyers generally challenges the district court’s grant of the School 
Board’s summary‐judgment motion. But we agree with the district court’s decision; a 
reasonable factfinder could not conclude that Meyers was discharged because of her 
disability. See Monroe v. Ind. Dep’t of Transp., 871 F.3d 495, 503–04 (7th Cir. 2017); Ortiz v. 
Werner Enterprises, Inc., 834 F.3d 760, 765 (7th Cir. 2016). The first three pieces of 
evidence that Meyers references do not suggest that the School Board discharged her 
because of her disability. None of the employees Meyers points to had the authority to 
discharge her, and they made their statements more than one year before her discharge 
and do not refer to the possibility of her being discharged. “Stray remarks made by 
nondecisionmakers are not evidence that the [discharge] decision had a discriminatory 
motive.” Crabtree v. Nat’l Steel Corp., 261 F.3d 715, 723 (7th Cir. 2001). And Meyers’s 
report of the students’ assertion that the principal said she “should get off her butt” is 
inadmissible hearsay because Meyers’s contention that students told her of this 
statement does not fall into an exception to the hearsay rule. See FED. R. EVID. 801(c), 
802.  
        
No. 17‐2446                                                                           Page 4 
 
       Meyers also asserts that the district court failed to construe the facts in her favor, 
as required at summary judgment. See Scott v. Harris, 550 U.S. 372, 378 (2007).  But we 
have viewed all facts in the light most favorable to her without deferring to the district 
court’s interpretation of the record. 
        
                                                                                  AFFIRMED